Order entered May 7, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00549-CV
                                   No. 05-13-00550-CV
                                   No. 05-13-00551-CV

                           IN RE: ALBERT RIGSBAY, Relator

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                      Trial Court Cause Nos. 051461, 051462, 051463

                                        ORDER
                        Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DENY relator’s petitions for writ of

mandamus. We ORDER that relator bear the costs of the original proceedings.


                                                   /s/   LANA MYERS
                                                         JUSTICE